DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7-11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, and 15-16  of U.S. Patent No. 11,230,635 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 

The present claims require, a composition comprising a cellulose ester and optionally a plasticizer, wherein when the plasticizer is present, the plasticizer is present at less than 20 wt % based on the total weight of the composition, wherein the composition has a heat distortion temperature (“HDT”) that is in the range of from about 90oC to about 140oC according to ASTM D648 as measured at 1.82 MPa using a 3.2 oC for 4 hours, wherein the change in the absolute molecular weight average molecular weight (“Mw”) due to injection molding is less than 30 %, when the composition is injection molded with a barrel temperature of 260oC with a residence time of 5 min. 

The patent claims of 11,230,635 B2 require a cellulose ester composition comprising 67 to 99 wt % of at least one cellulose ester, 1 to 30 wt % of at least one impact modifier, and 0 to 3 wt % of at least one plasticizer based on the total weight of the composition (i.e., optionally a plasticizer; when the plasticizer is present, the plasticizer is present at less than 20 wt % based on the total weight of the composition) (patent claim 1), 
wherein said cellulose ester is chosen from one or more of cellulose propionate (CP), cellulose butyrate (CB), cellulose acetate propionate (CAP), cellulose acetate butyrate (CAB), and cellulose propionate butyrate (CPB) (patent claim 1);
wherein said composition has an HDT value greater than 95oC, and a notched Izod impact strength value greater than 80 J/m (patent claim 1);
wherein said CAP or CAB have an absolute weight average molecular weight of 15000-300000 (patent claim 6);
wherein said composition includes a stabilizer selected from the group consisting of secondary antioxidants, acid scavengers, or a combination thereof (patent claim 10). 
Given the amounts of cellulose ester, impact modifier, and plasticizer in the composition, it would be obvious to one of ordinary skill in the art for the amounts of secondary antioxidants and acid scavenger present to be in the range of 0 to 32 wt % each, which encompasses the claimed ranges of from about 0.1 to about 0.8 wt % 
Further, given the cellulose ester composition is substantially identical to the material of the composition of the present invention, it is clear that the cellulose ester composition claimed by patent 11,230,635 B2 would inherently have a change in the absolute weight average molecular weight due to injection molding of less than 30% when the composition is injection molded with a barrel temperature of 260oC with a residence time of 5 min, a b* value less than 15 as measured according to ASTM E1348 using a 3.2 mm plaque made from the composition which has been injection molded with a barrel temperature of 249oC with a residence time of 5 min, a ΔE value is less than 25 as determined according to ASTM E1348 using a 3.2 mm plaque made from the composition which has been injection molded with a barrel temperature of 249oC with a residence time of 5 min, a flexural modulus of greater than 1800 MPa as measured according to ASTM D790 using a 3.2 mm thick bar that has been subjected to 50% relative humidity for 48 hours at 23oC, and a spiral flow length from about 3.0 cm to about 10.0 cm, when the composition is molded with a spiral flow mold with the conditions of a barrel temperature of 238oC, a melt temperature of 246oC, a molding pressure of 13.8 MPa, a mold thickness of 0.8 mm, and a mold width of 12.7 mm. 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	The patent claims of 11,230,635 B2 further require an article of manufacture comprising the cellulose ester composition, wherein the article of manufacture is formed by injection molding (i.e., a molded article) (patent claim 15-16). 

Specification
It is noted that the Abstract of the record contains 47 words.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because of the following:
The abstract discloses “the cellulose ester compositions are useful for making articles such as eyeglass frames, automotive parts, and toys are also provided”. . 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 5, 7, 15, and 17-19 are objected to because of the following informalities:
It is suggested to amend “30 %, when” to “30 % when” in claim 1, line 8.
It is suggested to amend “claims 4” to “claim 4” in claim 5, line 1. 
To ensure proper antecedent basis, it is suggested to amend “the composition acid” to “the acid” in claim 5, line 1. 
It is suggested to amend “weigh” to “weight” in claim 7, line 3.
To ensure clarity, it is suggested to amend “izod” to “Izod” in claim 15, line 1. 
To ensure consistency and clarity, it is suggested to amend “1, the” to “1, wherein the” in line 1 of each of claims 17 and 18. 
It is suggested to amend “claims” to “claim” in claim 19, line 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the change in the absolute weight average molecular weight (“Mw”) due to injection molding is less than 30%”. It is unclear whether this refers to the change in the molecular weight of all the components in the composition, the change in the molecular weight of the cellulose ester, etc. The examiner interprets this as the change in the absolute weight average molecular weight of the cellulose ester. Clarification is requested. 

Regarding dependent claims 2-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

The term “about” in claims 1-2, 4, 6-7, 9, 12, and 17-18 is a relative term which renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The HDT, amount of secondary antioxidant, amount of acid scavenger, 

Claim 12 recites “about 5 wt % to about 20 wt %”. It is unclear whether this limitation is based on the total weight of the composition, is based on the amount of cellulose ester present in the composition, etc. The examiner interprets “wt %” as the weight percent based on the total weight of the composition. This interpretation is speculative. Clarification is requested.

Claim 13 recites “when the composition is injection molded with a barrel temperature of 260 oC” and “the composition which has been injection molded with a barrel temperature of 249 oC” (emphasis added). It is unclear whether the claimed b* value refers to the composition that has been injection molded with a barrel temperature of 260 oC, 249 oC, etc. The examiner interprets it as being based on the composition which has been injection molded with a barrel temperature of 249 oC. This interpretation is speculative. Clarification is requested. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oya (US 2007/0093655 A1, as cited in IDS filed 08/13/2019; hereinafter Oya), in view of evidence by Toronto Research Chemicals: A697505 (hereinafter TRC).

Regarding claims 1-6, 8-11, and 15-18, Oya teaches a cellulose acylate which may be combined with any other polymer component (Oya, [0101]) (i.e., a composition) wherein the cellulose acylate may be a mixed ester and its preferred examples include 
wherein the amount of the plasticizer to be added is preferably from 0% by mass to 15% by mass of cellulose triacetate (Oya, [0106]) (i.e., plasticizer is optionally present; when used, plasticizer is present at less than 5 wt %, and less than 20 wt % based on the total weight of the composition);
wherein a phosphite-based stabilizer can be used in an amount from 0.001% by mass to 5% by mass of the cellulose (Oya, [0109]), wherein examples of the phosphite-based stabilizer include Adekastab PEP-24G (Oya, [0114]) (i.e., ADK Stab PEP 24G), which an antioxidant (i.e., secondary antioxidant) and is the same compound as 3,9-bis(2,4-di-tert-butylphenoxy)-2,4,8,10-tetraoxa-3,9-diphosphaspiro[5.5]undecane as evidenced by TRC;
wherein the cellulose acylate preferably contains an acid scavenger (Oya, [0121]), wherein examples of the acid scavenger include epoxydated unsaturated fatty acid esters (Oya, [0122]) (i.e., epoxidized fatty acid esters), wherein the amount of the acid scavenger in the material is preferably from 0.001% by mass to 5% by mass of the cellulose acylate in the material (Oya, [0125]);
wherein a light stabilizer, including 2,2,6,6-tetraalkylpiperidine compounds and their acid addition salts (i.e., salt stabilizer), in an amount of from 0.01 to 20 parts by mass relative to 100 parts by mass of the polymer of the invention, may be used (Oya, [0132]-[0133]);

As set forth in MPEP 2144.05, in the case where the claimed secondary antioxidant, acid scavenger, and salt stabilizer ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	
Oya further teaches a method of preparing the cellulose acylate for pelletization comprising adding plasticizer and a phosphite stabilizer to the cellulose acylate to form a resulting mixture (Oya, [0353]) (i.e., cellulose ester composition).
Additionally, Oya teaches wherein the cellulose acylate produced has better heat stability (Oya, [0072]; [0083]; [0092]; [0096]; [0098]) and the stabilizer added prevents deterioration, such as molecular weight reduction and decomposition by light or heat (Oya, [0107]).
Given Oya teaches the material of the mixture and the method of making the mixture substantially identical to the material of the composition of the present invention, it is clear that the cellulose acylate mixture of Oya would inherently have a heat distortion temperature that is in the range of from about 90oC to about 140oC according to ASTM D648 as measured at 1.82 MPa using a 3.2 mm, a heat distortion temperature that is in the range of from about 95oC to about 140oC according to ASTM D648 as measured at 1.82 MPa using a 3.2 mm, a change in the absolute weight average molecular weight due to injection molding of less than 30% when the composition is oC with a residence time of 5 min, a notched Izod impact strength of greater than 40 J/m as measured according to ASTM D256 using a 3.2 mm thick bar that has been subjected to 50% relative humidity for 48 hours at 23oC, a flexural modulus of greater than 1800 MPa as measured according to ASTM D790 using a 3.2 mm thick bar that has been subjected to 50% relative humidity for 48 hours at 23oC, and a spiral flow length from about 3.0 cm to about 10.0 cm, when the composition is molded with a spiral flow mold with the conditions of a barrel temperature of 238oC, a melt temperature of 246oC, a molding pressure of 13.8 MPa, a mold thickness of 0.8 mm, and a mold width of 12.7 mm, as presently claimed. 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
 
Regarding claim 12, Oya further teaches wherein the amount of plasticizer used is between 5% and 15% (Oya, page 31, Table 1). Given that Oya previously describes the amount of the plasticizer based on percent by mass (Oya, [0106]), it would have been obvious to one of ordinary skill in the art for the percent units to be based on weight.

Regarding claim 13, Oya further teaches wherein the process steps of the pelletization of the cellulose acylate mixed with additives (i.e., composition comprising 
Given that the pelletized and melt-casted films produced from the cellulose acylate mixture were synthesized in a manner to prevent yellowing and have coloration on an acceptable level as commercial products, it would be obvious to one of ordinary skill in the art that the starting cellulose acylate mixture would have a low b* value (i.e., absent of or low yellow coloration), including over that presently claimed.
 Alternatively, given Oya teaches the material of the mixture and the method of making the mixture substantially identical to the material of the composition of the present invention, as described above (Office Action, paragraph 20), it is clear that when the cellulose acylate mixture of Oya is injection molded with a barrel temperature of 260oC with a residence time of 5 min, it would inherently have a b* value less than 15 as measured according to ASTM E1348 using a 3.2 mm plaque made from the composition which has been injection molded with a barrel temperature of 249oC with a residence time of 5 min, as presently claimed. 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 14, Oya further teaches wherein the cellulose acylate produced has better heat stability (Oya, [0072]; [0083]; [0092]; [0096]; [0098]), such that even when an optical film of the polymer is left at high temperatures, there may hardly occur unsuitable coloration of the film (Oya, [0092]), and wherein the stabilizers added prevent deterioration, such as coloration and decomposition by light or heat (Oya, [0107]).
Given that Oya teaches the cellulose acylate and products formed therefrom are color stable, it would be obvious to one of ordinary skill in the art to modify the components, such as the selection and amount of stabilizers, in the cellulose acylate mixture, including the presently claimed, in order to minimize ΔE (i.e., lightfastness) to form a color stable product, and thereby arrive at the claimed invention.
Alternatively, given Oya teaches the material of the mixture and the method of making the mixture substantially identical to the material of the composition of the present invention, as described above (Office Action, paragraph 20), it is clear that the ΔE value is less than 25 as determined according to ASTM E1348 using a 3.2 mm plaque made from the composition which has been injection molded with a barrel temperature of 249oC with a residence time of 5 min, as presently claimed. 
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 19, Oya further teaches wherein the cellulose acylate mixed with the additives is pelletized in an extruder (Oya, [0135]-[0136]) and melt extruded as a sheet to give a film (Oya, [0144]; [0142]) (i.e., molded article).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oya, as applied to claim 1, further in view of Lomazzi (ITMI 951049 A1, as cited in IDS filed 08/13/2019; hereinafter Lomazzi), in view of evidence by Spectrum: Camphor (hereinafter Spectrum) and Schmidt (US 5254630 A; hereinafter Schmidt). 
	The Examiner has provided a machine translation of ITMI 951049 A1 (hereinafter Lomazzi-1) and the original document of ITMI 951049 A1 (hereinafter Lomazzi-2).
	
Regarding claim 7, Oya does not explicitly disclose wherein the composition further comprises an impact modifier in the range of from about 0.1 to about 15 wt % based on the total weight of the composition, as presently claimed.
With respect to the difference, Lomazzi teaches a composition comprising by weight 74-85% of cellulose propionate (i.e., cellulose acylate; cellulose ester), 5-25% of camphor, which is a plasticizer as evidenced by Spectrum, and 1-10% of acrylic copolymer (Lomazzi-1, page 2, paragraph 1), wherein the acrylic copolymer used is Paraloid KM 323/B (Lomazzi-1, page 2, paragraph 17), which is an impact modifier as evidenced by Schmidt.
As Lomazzi expressly teaches, adding the acrylic polymer Paraloid KM 323/B in a concentration between 1 and 10% increases the impact resistance of the material (Lomazzi-1, page 4, paragraph 1 and page 2, paragraph 6; Lomazzi-2, Fig. 3).

In light of the motivation of using acrylic polymer taught in Lomazzi, it therefore would have been obvious to one of ordinary skill in the art to add the Paraloid KM 323/B in an amount of 1-10% by weight of Lomazzi in the cellulose acylate mixture of Oya, in order to increase the impact resistance of the material, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Budhavaram et al. (US 2016/0068665 A1) teaches a cellulose ester composition comprising a plasticizer wherein the DTUL (i.e., heat distortion temperature) at 1.8 MPa is about 110o C to about 150o C.
Drzal et al. (WO 2005/111184 A2) teaches  a polymer composition which comprises a cellulose ester such as cellulose acetate, cellulose acetate butyrate, and cellulose acetate propionate, and a plasticizing agent, wherein the plasticized cellulose ester nanocomposite has a flexible modulus between 1 and 8 GPa, impact strength between 20 and 200 J/m, and HDT between 90 and 130oC. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732  

/STEFANIE J COHEN/Examiner, Art Unit 1732  
3/10/22